Citation Nr: 0832281	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  00-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to a schedular or extraschedular rating in 
excess of 20 percent for chondromalacia of the left 
knee, for the period prior to December 29, 2003.

2.	Entitlement to a schedular or extraschedular rating in 
excess of 30 percent for chondromalacia of the left 
knee, for the period from December 29, 2003.

3.	Entitlement to a schedular or extraschedular rating in 
excess of 10 percent for degenerative joint disease of 
the left knee, for the period from April 30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.

These matters initially came before the Board of Veteran's 
Appeals (Board) from a December 1998 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, and the 
Resource Unit of the VA's Appeals Management Center (AMC).  
In September 2001, August 2003, September 2005, and August 
2007, the Board remanded the veteran's case for further 
evidentiary development.

Review of the record for this appeal period reveals that a 10 
percent rating was initially assigned for the previously 
service connected chondromalacia of the left knee effective 
April 30, 1998, the date of the reopened claim for an 
increase.  Subsequently a 20 percent rating was assigned for 
chondromalacia with arthritis.  That rating was later raised 
to 30 percent.  Subsequently the 30 percent rating was 
continued and a separate 10 percent rating was assigned for 
arthritis as of April 1998.  Thus, the issues now developed 
for appellate review are set forth on the title page.




FINDINGS OF FACT

1.	Prior to September 9, 1999, the objective medical 
evidence of record demonstrates that the veteran's 
service-connected left knee disability was manifested by 
subjective complaints of knee pain and complaints of 
painful motion, with knee range of motion from 0 to 120 
degrees (pain noted at 110 degrees), a slight limp, and 
no evidence of instability or subluxation.

2.	As of September 9, 1999, but not earlier, the objective 
medical evidence of record demonstrates that his 
service-connected left knee disability was manifested by 
atrophy of the left quadriceps with limited range of 
knee motion, pain, stiffness, crepitations, tenderness, 
a limp, and abnormal posture, diagnosed as severe pain 
syndrome, without findings of instability or 
subluxation, that more nearly approximate severe knee 
impairment.  There were also complaints of painful 
motion noted with motion from 0 to 40 degrees, from 0 to 
70 degrees, and 0 to 80 degrees on various examinations.  
No ankylosis or loose bodies were noted, and no 
objective evidence of locking was set out.  A separate 
10 percent rating for slight limitation of motion due to 
arthritis has been assigned from April 30, 1998, the 
date of the reopened claim for an increased rating.


CONCLUSIONS OF LAW

1.	Prior to September 9, 1999, the schedular and 
extraschedular criteria for a rating in excess of 20 
percent for chondromalacia of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.20, 4.27, 
4.71a, Diagnostic Code (DC) 5299-5256, 5257, 5260 
(2007).

2.	Resolving doubt in the veteran's favor, as of September 
9, 1999, the schedular criteria for a 30 percent rating, 
but no higher, are met for the veteran's service-
connected chondromalacia of the left knee.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5299-5257 (2007).

3.	Since September 9, 1999, the schedular and 
extraschedular criteria for a rating in excess of 30 
percent for the veteran's service-connected left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.20, 4.71a, DC 5299-5256, 5260, 
5257 (2007).

4.	The schedular and extraschedular criteria for a rating 
in excess of 10 percent for degenerative joint disease 
of the left knee have not been met from April 30, 1998.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5010-5003, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the April 
2007 and April 2008 supplemental statements of the case 
(SSOCs), the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Thus, as set 
forth herein, no additional notice or development is 
indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in April and November 2001, October 2003, 
January 2004, October 2005, October 2007, and February 2008, 
the RO informed the appellant of its duty to assist him in 
substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the April and November 
2001, October 2003, January 2004, October 2005, October 2007, 
and February 2008 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

The Board finds that the October 2003 VCAA letter addressing 
these disorders was in substantial compliance with the first 
and fourth requirements of Vazquez-Flores to the extent that 
the veteran was notified that he needed to submit evidence of 
worsening that could include specific doctors' records, 
medical diagnoses, and medical opinions.  He was also advised 
to furnish "information" and "evidence" in support of his 
claim and was provided with a VA Form 21-4138 (Statement in 
Support of Claim).  This letter, however, did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores, particularly as the 
applicable diagnostic criteria were not specified.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board has therefore reviewed the record to determine 
whether the veteran had actual knowledge of the evidence 
needed to support his claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Here, the Board finds 
satisfactory evidence of such knowledge.  The veteran, who 
was informed of the applicable diagnostic criteria in the 
November 1999 statement of the case (that was followed by 
readjudication in the February and September 2000, November 
2001, December 2002, April 2005, April 2007, and April 2008 
February 2006 SSOCs, after ample time for a response), 
indicated a familiarity with relevant knee symptomatology 
while providing testimony in support of higher evaluations 
during his February 2000 RO hearing.  Subsequently, in August 
2008, his representative furnished an extensive informal 
brief that contains a discussion of the knee disorders in 
light of the applicable diagnostic criteria and based upon 
the relevant medical evidence contained in the claims file.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication" given 
the veteran's actual knowledge of the information required 
under Vazquez-Flores.  See Sanders v. Nicholson, 487 F.3d at 
889.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran testified during a 
hearing at the RO in February 2000, VA and private medical 
records, dated from 1995 to 2008, were obtained, and he was 
afforded six VA examinations (in September 1998, September 
1999, March 2000, May 2002, March 2004, and March 2008).  

The Board notes that, in August 2008, the veteran's 
representative expressed a concern regarding the adequacy of 
the March 2008 VA orthopedic examination of the veteran's 
left knee, but the Board finds that examination, performed by 
a nurse practitioner (who reviewed the veteran's claims 
files), and co-signed by a physician, provides sufficient 
information regarding the veteran's medical history, clinical 
findings and diagnoses from which the Board can reach a fair 
determination.  Although the Board's August 2007 remand 
requested that the RO issue a new rating decision and SSOC to 
clarify the rating criteria assigned to the veteran's left 
knee disability, only the SSOC was issued (in April 2008).  
Nevertheless, in view of objective evidence that essentially 
precludes VA from awarding increased ratings for his knee 
disability under any of the applicable rating criteria beyond 
that granted by the Board herein, he has not been harmed by 
the omission of the rating decision.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service connection for a left knee injury with a history of 
chondromalacia was granted by the RO in a January 1990 rating 
decision that assigned a non-compensable disability 
evaluation under DC 5257.

In April 1998, the RO received the veteran's current claim 
for an increased rating for his left knee disability.

VA and non-VA medical records and examination reports, dated 
from October 1995 to March 2008, are associated with the 
claims files and reflect the veteran's complaints of, and 
treatment for, left knee pain.

In September 1998, an examination was conducted for the VA.  
The veteran was 44 years old.  According to the examination 
report, the veteran complained of left knee pain that 
worsened after movement.  He also reported trauma after he 
fell about a month earlier, landing on his left knee, and 
worsening his pain.  He denied any early morning stiffness, 
other joint involvement, or other systemic conditions.  His 
pain was minimally relieved by taking aspirin and Tylenol.  
It was noted that he was self-employed and delivered, 
repaired, and lifted appliances.  

On examination, the veteran was 70 and 3/4 inches tall and 
weighed 275 pounds.  He walked with a slight limp on account 
of left knee pain and favored his left knee.  He did not have 
any marked limited function of standing or walking and his 
feet did not reveal any signs of abnormal weight-bearing.  He 
did not use any assistive ambulatory device.  His left knee 
revealed no heat, erythema, swelling, or effusion.  Range of 
motion was limited on account of pain and was from 0 to 120 
degrees with pain at 110 degrees and pain on flexion and 
extension of the left knee.  The diagnosis was chondromalacia 
status post left knee injury.

In December 1998, the RO granted a 10 percent rating for the 
veteran's left knee chondromalacia under DC 5099-5019 from 
which the veteran appealed.

On September 9, 1999, another examination was conducted for 
the VA.  According to the examination report, the examiner 
reviewed the veteran's medical records and noted that it was 
a complicated evaluation.  The veteran reported increased 
left knee pain in the last year and had a diagnosis of 
chondromalacia of the patella.

On examination, the veteran had pain from the back of his 
toes on the left side that was different than that previously 
described.  There was a positive straight leg raise on the 
left with very acute pain in the left hip with rotation, 
flexion, and abduction.  Because of the severity of the hip 
and back, it was difficult to obtain an adequate exam of the 
veteran's left knee, although the doctor indicated 
examination of the knee did not reveal any instability.  
There was marked atrophy of the quadriceps on the left 
particularly the medial quadriceps.  The veteran had limited 
motion in his knee, with range of motion from 0 to 40 degrees 
with pain.  The veteran had no neurological deficit and 
walked with a limp.  He was unable stand on his heel and toe 
on the left leg and could not squat and rise.  He did not 
currently use a cane or other assistive device.  

Upon review of x-ray of the left knee, Dr. T.R. said that the 
veteran had significant chondromalacia of the patella with 
degenerative arthritis beneath the patella.  The orthopedic 
impression was that the veteran had severe pain syndrome in 
his left lower extremity.  Part of this was a result of his 
developing degenerative arthritis in his left knee as a 
result of the injury in military service.  Additional 
elements of pain were possible radiculopathy and passive 
degenerative arthritis of his hip that required further 
medical evaluation.  The examiner concluded that the veteran 
had significant disability in his left lower extremity. 

In his December 1999 substantive appeal, the veteran 
contended that his knee disability warranted a 40 percent 
disability rating.  He reported having daily severe swelling 
and could not use his leg for lifting.  He was unable to 
participate in sports and had difficulty driving for extended 
periods of time.  His knee popped and affected his left hip.  
His pain affected his marital relationship.
During his February 2000 personal hearing at the RO, the 
veteran testified that he worked in the used appliance 
business that required his moving, shifting, and bending over 
appliances that caused knee pain, warmth, and swelling and 
his limp (see hearing transcript at pages 2-3) for which he 
took Tylenol (Id. at 9).  On some occasions his knee popped 
and gave way that caused him to fall (Id. at 4).  He was 
self-employed and worked full time (Id. at 5).  He did not 
currently have medical insurance and a treating physician 
(Id. at 6-7).  The veteran said he was unable to play sports 
with his children and his sex life with his wife was affected 
by his knee pain (Id. at 7-8).  He tried other jobs such as 
wiring forklifts but it required moving and bending and he 
was unable to keep up due to his leg swelling (Id. at 8).  He 
said approximately twice a week he had to sit out until his 
knee swelling went down and he could return to work (Id. at 
10).  The veteran said he would prefer to receive a 30 
percent rating for his left knee (Id.).
In March 2000, another examination was conducted for the VA.  
According to the examination report, the veteran complained 
of worsening low back and left hip pain and said he limped.  
He was unable to stand except for limited standing, walking, 
sitting, or working and was unable to participate in any 
sports activities.  He lost several jobs in the past four 
years due to limited range of left knee, hip, and back 
motion. 
Further, over the past years the veteran constantly limped 
and hopped due to left knee pain that seemed to worsen his 
hip and back problems such that the entire left side of his 
body ached on a nightly basis.  He had pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, and 
instability.  He reported dislocation, locking, fatigue, and 
lack of endurance.  The veteran said his hip and knee cracked 
and popped and his knee occasionally gave way or locked.  His 
knee constantly hurt while he sat, walked or stood and 
worsened with activity.  He took aspirin for pain in the past 
that caused abdominal bleeding and Tylenol was ineffective on 
his pain.  His knee felt warm at night and swelled.  He was 
partially able to dress himself.  Walking caused difficulty 
and he was able to drive a car for short distances.  He had 
pain when he tried to walk and was unable to climb stairs or 
garden.  
The veteran's usual occupation was appliance repairman.  He 
did that work for 20 years, last worked in January 2000, and 
was currently unemployed.  He turned his business over to his 
son because he was unable to perform the repair duties 
required. 
On examination, the veteran weighed 227 pounds and was nearly 
6 feet fall.  There were no abnormal weight bearing signs on 
his feet; his shoe pattern was worn differently on the left 
as opposed to the right.  He did not use a cane or other 
assistive device.  The veteran's posture was abnormal.  He 
walked with a distinct limp on the left.  He frequently 
grabbed hold of things to balance himself as he walked down 
the hallway and grabbed a hold of tabletops or a chair to 
push off or assist him in getting up off the chair or the 
examining bench.  Range of motion of the left knee was 
flexion to 35 degrees and extension to -150 degrees.  The 
examiner noted his inability to even forcefully extend the 
veteran's knee beyond -150 degrees because of severe 
restriction and pain.  The veteran had an antalgic gait and 
his left leg appeared to be slightly longer than his right 
leg.  X-rays of the veteran's left knee were reported to show 
moderate arthritic changes with no acute fractures or 
dislocations.  Moderate degenerative joint disease of the 
left knee was reported.  
The clinical impression was moderately severe degenerative 
joint disease of the left knee and hip with a right lumbar 
scoliosis and an antalgic gait and leg length difference that 
likely could be related to his fall in service.  The doctor 
opined that the veteran was most likely unable to work 
because of these deformities.

Private medical records, dated from July 2000 to December 
2001, indicate that, in July 2000,the veteran complained of 
left knee pain that was referring to his hip, thigh, and low 
back.  He walked with a limp and had an extremely tender 
knee, with no anterior or posterior drawer sign.  On 
examination, the veteran had a minimally swollen knee with 
normal patellar movement.  There were some crepitations.  
Flexion was to 35 degrees, there was no anterior or posterior 
drawer sign, and there was no evidence of medial meniscus or 
lateral meniscus damage.  Chronic arthritis in the left lower 
extremity, mostly the knee, was noted.  In September 2000, an 
abnormal gait was noted

In December 2000, the RO awarded a 20 percent rating for the 
veteran's chondromalacia with degenerative joint disease of 
the left knee under DC 5299-5260.

In May 2002, another examination was conducted for the VA.  
The veteran complained of left knee popping, swelling, 
cracking, giving way, and locking.  He limped and favored his 
knee that caused his severe left hip and back pain.  He 
recently quit his self-employed job that was used appliances 
as he was unable to bend over to repair or deliver them.  He 
was unable to find work because he cannot stand or work for 
any significant length of time.  He last worked in January 
2001.  The veteran reported having severe left knee swelling 
and pain with weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance.  He was 
barely able to walk or get around without severe pain.  He 
was able to drive a car short distances but was very 
uncomfortable in that position.  He was unable to shop, 
remove the trash, push a lawn mower, climb stairs, or garden 
due to left hip, low back, and left knee pain.  

On examination, the veteran's leg lengths were symmetrical 
and there were no unusual shoe-wear pattern to suggest 
abnormal weight bearing.  He did not use a device for 
ambulation.  His posture was abnormal in that he was slightly 
twisted.  He sat primarily on his right side and stood on is 
right leg and gave his body a tendency to twist in the lower 
back area.  He had a marked left antalgic gait and had 
limited function for standing and walking because of left 
knee, hip, and back pain.  Sensory examination was normal in 
the lower extremities as were reflexes and motor function.  
There was no heat, redness, effusion, drainage, or 
instability of the right knee.  There was slight swelling 
with abnormal movement and weakness.  Drawer and McMurray 
tests were both within normal limits.  Range of motion of the 
left knee was flexion from 0 to 70 degrees (normal was from 0 
to 140 degrees) and extension was to 0 degrees that was 
normal.  It was noted that range of motion was additionally 
limited by pain and weakness with pain more dominant.  
Results of x-rays taken at the time showed moderate 
osteoarthropathy and patellar chondromalacia.  

The diagnosis was osteoarthritis and patellar chondromalacia.  
Subjective factors were noted as pain and stiffness and 
objective factors were limited range of motion with x-ray 
findings of moderate osteoarthropathy and chondromalacia.  
The examiner said the veteran appeared to have significant 
pain of the left knee, hip, and lower back to the extent that 
it was incapacitating.  The physician opined that the veteran 
would have extreme difficulty kneeling, bending, squatting, 
lifting, or carrying anything of any significant weight and 
would also have difficulty in his line of work and daily 
activity of getting around.

During early 2003, the VA medical records reflect the 
veteran's complaints of left hip and knee pain. 

In June 2003, the veteran underwent a left total hip 
arthroplasty, according to VA medical records.  When seen in 
July 2003, he reported left knee, lumbar, and left hip pain.  

According to an October 2003 private medical record from 
D.R., M.D., the veteran complained of chronic knee, back, and 
hip pain and reported his recent hip replacement surgery.  It 
was further noted that he was also advised recently to 
undergo a left knee replacement that he was considering.  
Range of motion of the left knee was flexion to about 90 to 
100 degrees and extension to about 120 degrees.  The veteran 
had a lot of crepitus in his knee and tenderness over the 
medial and lateral joint lines.  His gait was slow with a 
definite limp to the left side that required the use of cane.  
The assessment included the veteran's left hip and knee pain 
for which he took Vioxx and Percocet.  Dr. D.R. opined that 
the veteran was completely and permanent disabled from his 
injuries and referenced his attached notes, dated from June 
2003 to May 2004, that reflect complaints of hip pain.

In a November 2003 signed statement, the veteran said he was 
self-employed prior to his June 2003 left hip surgery but 
closed his business since his hip surgery.  He reported that 
he applied for Social Security Disability (SSA) benefits.  He 
enclosed an April 2003 letter from VA Vocational 
Rehabilitation and Employment services indicating that it was 
determined that it was not reasonable to expect him to be 
able to train for or get a suitable job at that time.  

According to a December 29, 2003, VA orthopedic clinic 
record, the veteran was status post left total hip 
arthroplasty in June 2003.  He reported left hip pain and 
said his back and knee hurt.  His hip was better than before 
surgery.  The veteran took Vioxx for pain, denied backward 
bending difficulties, and had foot drag.  On examination, he 
had an antalgic gait and sat with his knee extended.  There 
was positive straight leg raise.  Knee strength in flexion 
and extension was 3/5 and sensation was intact in the lower 
extremity.  The assessment was status post left total hip 
arthroplasty six months earlier and back and knee pain.
 
In a January 2004 rating decision, the RO, in pertinent part, 
awarded a 30 percent rating for the veteran's chondromalacia 
with degenerative joint disease of the left knee, effective 
from December 29, 2003, under DC 5299-5256.  At that time, 
the RO also awarded a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
and effective from June 2003 (the date of the veteran's left 
hip surgery) to July 2004 (this may be a temporary total 
rating erroneously characterized as a TDIU as, in a March 
2006 rating decision, the RO denied the veteran's claim for a 
TDIU). 

Private medical records from Dr. D.R., dated from January 
2004 to October 2007, indicate that, in March 2004, the 
veteran was seen for left hip and right and left knee pain.  

In March 2004, the veteran underwent VA orthopedic 
examination.  According to the examination report prepared by 
a physician's assistant who was a "scribe" for the 
attending physician, the veteran complained of daily left 
knee pain, giving way, swelling, and soreness that kept him 
form recreational activity and was aggravated by long 
walking, bending, and stooping.  He was self-employed in 
appliance repair until two years ago secondary to his joint 
pains.  He took Vioxx for pain and did not use a knee brace.  
Physical therapy caused increased knee swelling.  He had no 
prior knee surgery and said his knee improved with rest and 
non-weight bearing.

On examination, the veteran had an antalgic gait and resisted 
range of motion testing but appeared to have a 10-95 degree 
range of motion.  There was no varus or valgus deformity or 
instability.  There was a mild bilateral flex contracture.  
Anterior and posterior drawer signs were negative and the 
veteran was unable to adequately perform McMurray's test that 
appeared negative but caused pain.  Patellar tracking was 
satisfactory and there was patellofemoral pain with 
manipulation of the patella with no hyper mobility.  There 
was no patellar apprehension and prominent bilateral tibial 
tubercles consistent with Osgood Schlatter's disease were 
noted.  There was tenderness over the medial and  lateral 
joint lines and no effusion.  Neurovascular examination was 
essentially normal.  Results of x-rays of the left knee taken 
at the time were reported to show mild tricompartmental 
degenerative changes most pronounced in the patellofemoral 
compartment with sclerosis and cystic changes of the 
articular surface of the patella that progressed since his 
October 1995 x-ray ray.  Osteoarthritis of the left knee was 
diagnosed.

When seen in the VA outpatient clinic in May 2004, the 
veteran complained of low back and left hip pain.  

In a December 2004 Addendum, the VA examiner's scribe further 
noted that the veteran complained of leg weakness.  If he 
walked more than 50 yards, he had to stop and rest.  He did 
not use equipment and fell three times in the past year. His 
June 2003 hip replacement surgery was noted.  It was also 
noted that he used to be self-employed repairing and selling 
appliances but stopped working six months prior to his hip 
replacement (surgery) and never was able to return to work 
because of his hip and knee.  He now complained of right hip 
pain.  

On examination, passive range of motion of the veteran's left 
knee was from 25 to 80 degrees with pain with all knee 
movement and pain display behavior.  He ambulated without 
equipment but had an antalgic bent knee gait on the left.  
The assessment was osteoarthritis of the left knee, left 
total hip arthroplasty with persistent hip pain, and right 
hip pain.  The VA examiner said that the veteran's knee was 
not unstable except from an atrophy standpoint.  There was no 
history of locking, it was not ankylosed, and there was no 
subluxation.  The knee had weakness by the veteran's history, 
and incoordination would be related to an inability to fully 
flex or extend the knee completely.  Worsening of the 
veteran's pain would be expected with increased usage that 
would further limit his functional ability, but further loss 
of range of motion would not be expected.  In the VA 
examiner's opinion, the veteran's knee problem alone did not 
restrict his ability to work, but it would significantly 
impair it in regards to squatting, kneeling, ladder climbing, 
lifting, stair climbing, and long walking or standing.  

In April 2005, a separate 10 percent rating was awarded for 
degenerative disease of the left knee under DC 5010, 
effective from April 1998.

When seen by an orthopedist in May 2005 for an annual 
examination in the VA outpatient clinic, the veteran 
complained of chronic low back and left hip and right knee 
pain.  He reported right hip pain after a fall in January 
2005 when he injured his right knee.  Clinical findings and 
diagnoses did not address the veteran's left knee.

According to a November 2, 2005 record, the veteran 
telephoned the VA orthopedic clinic and noted the Board's 
September 2005 remand request to clarify the apparent 
contradictory language in the recent VA examination reports.  
It was noted that he appeared to be requesting that the 
physician's assistant change some of the examiner's language.  
He was advised that the examiner's language was coherent and 
the physician's assistant was only a scribe. 

In a November 2005 Addendum, the VA physician's assistant 
said that the examiner noted that the veteran's former self-
employment was appliance sales and repair.  Reviewing the 
previous VA examination report and examiner's opinion, it was 
noted that he was clear in stating that it was not at least 
as likely as not that the veteran's service-connected 
osteoarthritis of the left knee alone markedly interfered 
with his employment.  It was also noted that the veteran 
would have difficulty with some of the repair duties required 
in his previous employment that were noted in the December 
2004 Addendum.   

In a December 2005 signed statement, Dr. D.R. said that he 
treated the veteran since February 2003 and noted the 
veteran's history of in-service injury and multiple injuries.  
Left hip replacement was required in June 2003 and the vetran 
had chronic pain in both hips and knees and his back and was 
unable to lift anything.  He was unable to stoop, bend, 
crawl, or climb ladders.  He was unable to stand for more 
than 5 to 10 minutes without moving or sitting down.  He took 
chronic pain medications.  Dr. D.R. opined that the veteran 
was permanently and completely disabled and speculated that 
the veteran's joint problems would worsen.

On May 2, 2006, the veteran was seen in the VA outpatient 
clinic regarding complaints of hip and back pain.  The 
veteran said he continued to work as an appliance repairman 
and moving large appliances made his life more difficult.  He 
took Percocet for pain relief as needed.

According to an August 2006 report of a private orthopedic 
examination afforded the veteran by VA regarding his hip and 
back disorders, the veteran's posture was normal and his gait 
was abnormal.  He walked with a cane and had a limited left 
hip.  He required a cane due to hip and knee pain and 
instability.  It was also noted that the veteran was retired.

Treatment records from Dr. D.R., dated during 2006 and 2007, 
primarily reflect complaints of, and treatment for, left hip 
and low back pain.  When seen in February 2007, the veteran's 
gait appeared normal and, in July 2007, his right hip and 
right knee pain were noted.  A record evidently prepared in 
October 2007, indicates that the veteran was seen for 
bilateral hip and  left knee pain.

In an October 2007 signed statement, Dr. D.R. said he treated 
the veteran since 2003 for chronic pain.  The veteran's 
history of left knee, back and closed head injuries in 
service was noted with persistent left knee and hip and back 
pain with right hip and knee pain that also developed due to 
favoring his left side.  Dr. D.R. said that the veteran 
underwent left hip replacement surgery in 2003 due to 
degenerative changes caused by his initial fall injuries and 
because his left knee injury led to degenerative changes in 
his back and left hip.  According to Dr. D.R., the veteran's 
left knee caused him to favor his right side that caused 
worsening pain and decreased range of left knee motion, right 
knee and hip pain and back pain.  The veteran's left knee 
caused him enough trouble that he was unable to do any type 
of work.  It was noted that the veteran was unable to climb 
anything, stand for more than 5 to 10 minutes, and ambulation 
was difficult.  In Dr. D.R.'s opinion, the veteran was 
totally and completely disabled secondary to these injuries 
and his prognosis was poor.  Further degeneration of the 
veteran's left knee, back, and right hip and knee was 
anticipated.  Dr. D.R. said that the veteran could not work 
with these conditions and should not be allowed to work with 
his present left knee, right  hip and back pain and noted 
that the veteran was permanently and totally disabled.

In March 2008, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's claims files.  The veteran's 
history of left knee injury in service was noted and that he 
experienced knee swelling, giving way, and falling since that 
time.  He denied any history of knee surgery and said his 
knee problems caused his left hip problem that required left 
hip replacement.  He took methadone and Aleve several times a 
day and used one cane for walking.  The veteran was unable to 
stand for more than a few minutes without having to sit down 
and was unable to walk more than a few yards without having 
to stop due to pain.  Left knee joint deformity was noted 
with giving way, instability pain, stiffness, and weakness.  
There were no episodes of dislocation or subluxation.  The 
veteran reported locking episodes daily or more often.  He 
denied effusion and reported severe flare-ups of joint 
disease weekly that he required he stay off the knee from 
three to seven days.  He was unemployed.

On examination, the veteran's gait was antalgic and there was 
evidence of abnormal weight bearing on the veteran's feet and 
the outside edges of his shoes.  Range of motion of the left 
knee was flexion from 0 to 80 degrees (passive and active) 
with pain at 65 degrees. Extension was from 80 to 0 degrees 
(active) and from 90 to 0 degrees (passive) with no pain on 
motion.  There was no joint ankylosis.  The examiner noted 
that there was bony joint enlargement, crepitus, tenderness, 
painful movement, weakness, and guarding of movement of the 
left knee.  There was crepitation and grinding but no 
instability.  Chondromalacia osteophytes were noted as a 
patellar abnormality.  Results of x-ray of the left knee 
included an impression of mild degenerative changes.  

The diagnosis was left knee chondromalacia and degenerative 
joint disease.  The veteran's left knee disorder prevented 
him from participating in sports, had moderate to severe 
effects on his ability to perform chores, shop, exercise, 
travel, and participate in recreation activities.  It had 
mild to no effect on his ability to perform activities of 
daily living.  There was no recurrent subluxation or lateral 
instability.  The examiner noted that the veteran was not 
currently working, had not worked since hip replacement in 
2002 and reported that he "basically sits around", 
"[c]annot do anything constructive", and that his wife had 
to help him tie his shoes.  

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left knee disability was 
evaluated as 10 percent disabling under DC 5099-5019 in 
December 1998, rating it as analogous to bursitis.  See 
38 C.F.R. § 4.27 (2007), and as 20 percent disabling in 
December 2000 under DC 5299-5260, based on limitation of 
flexion of the leg.  A 30 percent rating was assigned, 
effective from December 29, 2003 by the RO in January 2004, 
under DCs 5299-5256, based on ankylosis of the knee (i.e. 
limitation of motion).  When there is no diagnostic code 
specific to the disability for which the veteran is service-
connected, the service- connected disability is rated by 
analogy under a diagnostic code for a closely related 
condition that approximates the anatomical localization, 
symptomatology and functional impairment.  See 38 C.F.R. §§ 
4.20, 4.27 (2007).  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003 (2007).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  A compensable rating is for 
assignment where there is limitation of motion, to a 
noncompensable degree under the code, but where motion is 
less than normal.  Id.

Under DC 5019, bursitis is rated on limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71(a), DC 5019 (2007).

Under DC 5256, ankylosis of the knee that is extremely 
unfavorable, in flexion at an angle of 45 degrees or more, 
warrants a 60 degrees evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2007).  Ankylosis of the knee in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation, and ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  In this respect, the Board notes that ankylosis 
is the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Knee impairment, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation if it is 
slight, 20 percent evaluation for moderate impairment of the 
knee and a 30 percent rating if it is severe.  38 C.F.R. § 
4.71a, DC 5257.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees and a 20 percent rating 
for limitation to 30 degrees, a 10 percent rating for 
limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, and a 20 percent rating for limitation to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2007).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, as noted 
above, and below, these regulatory provisions were taken into 
account in assessing the range of motion of the veteran's 
knee disability.

A.	Rating in Excess of 20 Percent Prior to December 29, 
2003 and in Excess of 30 Percent Thereafter

As discussed in greater detail below, a 30 percent rating, 
but no more, is going to be assigned effective September 9, 
1999.  The question remains of whether there is a basis to 
back it up further, prior to that date.

Based on a thorough review of the objective and probative 
medical evidence of record, the Board is of the opinion that 
the evidence preponderates against an evaluation in excess of 
20 percent prior to September 9, 1999.

The objective medical evidence for the period prior to 
September 9, 1999 reflects the veteran's complaints of knee 
pain.  However, during the September 1998 VA medical 
examination his left knee motion was no more than minimally 
impaired, with range of motion from 0 to 120 degrees, with 
pain at 110 degrees.  He had a slight limp but did not use a 
cane nor did his feet reflect any signs of abnormal weight 
bearing.  There was no knee swelling, effusion, heat or 
erythema.  Nor was there any report of instability or 
subluxation, or knee ankylosis.  Such findings are barely 
commensurate with even moderate disability and do not warrant 
a rating in excess of the currently assigned 20 percent 
rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5099-
5019, 5256, 5257, 5260, 5261.  Further, it is noted that a 
separate 10 percent rating for limitation of motion based on 
arthritis was assigned throughout this period.

However, giving the veteran the benefit of the doubt, the 
Board is of the opinion that, from September 9, 1999, when 
examined for the VA, the evidence is in equipoise as to 
whether the veteran's service-connected left knee 
symptomatology was essentially commensurate with severe knee 
impairment, such as to warrant the assignment of a 30 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5257.  This is so 
because Dr. T.R. reported the veteran's complaints of 
increased knee pain during the past year, and no instability.  
There was marked atrophy of the quadriceps on the left 
particularly from the medial quadriceps.  See DeLuca, infra.  
Range of motion of the left knee was from 0 to 40 degrees 
with pain, a noticeable loss in range since his last 
examination.  He could not squat and rise, but did not use a 
cane.  The doctor said that the veteran had severe pain 
syndrome of the left lower extremity and significant left 
lower extremity disability.  Again, a separate 10 percent 
rating for limitation of motion has been assigned throughout 
this appeal period.

Similarly, during the March 2000 VA examination, the veteran 
complained of pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, and instability.  He 
said his knee occasionally gave way or locked.  The veteran 
limped when he walked and his range of knee motion was from 
35 degrees of flexion, a 5 degree loss in flexion since 1999, 
and extension to -150 degrees, that the examiner attributed 
to severe restriction and pain.  Moderate degenerative joint 
disease of the left knee and hip was diagnosed and the 
examiner opined that the veteran was mostly unable to work 
because of these deformities.

Although, during his May 2002 VA examination, the veteran's 
range of motion of the left knee was from 0 to 70 degrees, 
demonstrating a greater range of motion than during past 
examinations.  But he complained of pain and stiffness and 
the examiner said that the veteran appeared to have 
significant pain of the left knee, hip and lower back to the 
extent that it was incapacitating.  Then, in October 2003, 
Dr. D.R. reported that the veteran's left knee flexion was to 
about 90 to 100 degrees, again showing some improved motion, 
and extension was to about 120 degrees.  

Thus, in resolving the benefit of the doubt in the veteran's 
favor, with consideration of the factors set forth in DeLuca, 
supra and infra, including the veteran's complaints of pain 
and stiffness, and clinical findings of left lower extremity 
atrophy and motion limited by pain, the Board concludes that 
severe knee disability is shown commensurate with a 30 
percent rating from September 9, 1999, the date of the 
examination performed by Dr. T.R. who said that the veteran 
had significant lower left extremity disability.  This is so 
notwithstanding the absence of a clinical finding of 
instability or recurrent subluxation.  The benefit of the 
doubt has been resolved in the veteran's favor to this 
limited extent.  38 U.S.C.A. § 5107.  Again, it is noted that 
there is also a separate 10 percent rating for arthritis 
assigned during this period.

However, the Board is further of the opinion that a rating in 
excess of 30 percent from September 9, 1999 for the veteran's 
left knee disability is not shown by the competent and 
probative medical evidence of record.  First, the Board notes 
that there is no evidence of record tending to show that the 
veteran's service-connected left knee disability is 
productive of ankylosis or complete immobility of the knee 
joint.  Thus, DC 5256 is not applicable in this case.  
Similarly, as there is no evidence that the veteran's left 
knee disability is characterized by malunion or nonunion of 
the tibia and fibula, an evaluation under DC 5262 is not 
warranted on the facts of this case.  See 38 C.F.R. § 4.71a, 
DC 5262 (2007).

Second, regarding the range of motion of the veteran's 
service-connected left knee, the evidence shows that since 
September 9, 1999, his left knee disability was manifested by 
daily right knee pain and stiffness as noted in the March 
2000, May 2002, March 2004 and March 2008 VA examination 
reports.  Range of left knee motion at that time was flexion 
to 35, 70, 90, and 80 degrees and extension to -150, 0, 10, 
and 0 degrees (in March 2000, May 2002, March 2004, and March 
2008, respectively).  There was no instability or locking of 
the left knee.  The medical evidence does not show that, for 
the period in question, the veteran's left knee demonstrated 
more than moderate or moderately severe residuals of 
weakness, pain, or limitation of motion.  

The Board notes that no examiner diagnosed left knee 
instability and there is no abnormal anterior drawer test, 
although the December 2004 VA examiner said that the 
veteran's knee had weakness by his history and incoordination 
would be related to an inability to fully flex or extend the 
knee completely.  The VA and non-VA medical records and 
examination reports are not otherwise referable to findings 
of instability or current subluxation.  Even so, such 
clinical findings do not correlate to limitation of flexion 
of a knee less than 45 degrees,, warranting more than a 10 
percent evaluation under DC 5260, or limitation of extension 
of a knee to more than 10 degrees, warranting more than a 10 
percent rating under DC 5261.  Again, there is a separate 10 
percent rating also assigned for arthritis during this time.

Third, as to the question of separate ratings for limitation 
of flexion and extension, while limitation of motion found in 
DC 5019 overlaps with that found in DCs 5260 and 5261, 
separate ratings under 5260 and 5261 may be assigned for 
disability of the same joint.  See VAOPGCPREC9-2004.  
However, as indicated just above, the degree of limitation of 
extension and flexion that has been clinically demonstrated 
for the veteran's service-connected left knee disability do 
not support a separate rating that combine to more than 20 or 
30 percent for the left knee, even with consideration of 
pain, weakness, fatigue, and flare-ups of symtoms, and even 
with consideration of the limited motion evident in the March 
2008 VA examination report (when left knee range of motion 
was from 0 to 80 degrees).  

In so finding, the Board recognizes the veteran's assertions 
that the symptoms from his left knee disability warrant an 
evaluation in excess of 20 percent prior to December 29, 
2003, and in excess of 30 percent thereafter, and the Board 
has found that the 30 percent rating is warranted from 
September 9, 1999.  However, as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as questions relating to criteria for a 
higher rating for either knee that require a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
the symptoms caused by his service-connected left knee 
disability warrants an evaluation in excess of 20 percent 
prior to September 9, 1999 and in excess of 30 percent 
thereafter, under the applicable criteria.

The Board is not unsympathetic to the veteran's accounts of 
left knee pain and the effects of that pain on his daily 
activities and occupation.  In considering the knee 
disability, the Board finds that reports of private and VA 
examinations and medical records, dated from 1995 to 2008, do 
not include objective findings to show that pain, flare-ups 
of pain, weakness, fatigue, incoordination, or any other 
symptoms resulted in additional functional limitation to a 
degree that would support a rating in excess of 20 percent 
prior to September 9, 1999 and in excess of 30 percent 
thereafter for the left knee under the applicable rating 
criteria.  The March 2000 and May 2002 VA examinations 
reflect the veteran's complaints of knee pain and limited 
motion that affected his ability to stand, walk, and sit.  He 
reported knee popping, swelling, cracking, giving way, and 
locking.  His posture was abnormal and he limped.

Records from Dr. D.R., dated from 2003 to 2007, reflect the 
veteran's complaints of chronic knee, hip, and back pain, 
treated with prescribed pain medications.

The March 2004 VA orthopedic examination report includes the 
veteran's complaints of daily knee pain, giving way, 
swelling, and soreness, that kept him from recreational 
activity and was aggravated by long walking, bending, and 
stooping.  His knee was tender over the medial and lateral 
joint lines.  In November 2005, the examiner noted that the 
veteran would have difficulty with some of the repair duties 
required in his previous employment.
 
The March 2008 VA examination, reflects the veteran's 
complaints of left knee swelling, giving way, and locking, 
falling, pain and stiffness.  He used a cane to ambulate, 
took pain medication, and told the examiner that he was 
unemployed.

It is pertinent to note that the veteran's 20 percent rating, 
prior to September 9, 1999 and 30 percent rating thereafter 
for the left knee contemplates significant knee disability.  
As noted, there is a separate 10 percent rating assigned for 
arthritis throughout this period.

As such, the Board finds that the relevant evidence of 
record, to include the 1998, 1999, 2000, 2002, 2004, and 2008 
VA examination reports, and VA and non-VA medical records, 
adequately portrays the veteran's functional loss due to 
pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrates that any such functional loss is contemplated by 
the currently assigned 20 percent rating prior to September 
9, 1999, and 30 percent disability rating thereafter, 
assigned for the left knee.  There is simply no objective 
medical evidence associated with the claims folders 
reflecting that the service-connected left knee disability 
was manifested by symptomatology that resulted in additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent prior to September 9, 1999, and 30 
percent thereafter, under the applicable rating criteria.  
The record is also devoid of objective medical evidence to 
show evidence of recurrent severe instability under DC 5257, 
before or after September 9, 1999.

Here, the veteran's left knee disability, to include 
chondromalacia, has been manifested by pain, weakness, and 
some limitation of motion, with complaints of swelling, 
locking, and stiffness.  However, there is no ankylosis, 
extension is not limited to more than 10 degrees, and flexion 
is not limited to less than 45 degrees.  There is no 
objective medical evidence of severe instability or 
subluxation of the right knee prior to or after September 9, 
1999, and the medical evidence does not show that since 
September 9, 1999, the left knee has been manifested by more 
than moderate or moderately severe residuals of weakness, 
pain or limitation of motion.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left knee disability are contemplated in 
the 20 percent rating currently assigned prior to September 
9, 1999, and the 30 percent rating assigned thereafter.  
There is no indication that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the 20 percent evaluation assigned by the RO 
prior to September 9, 1999, and the 30 percent rating 
assigned thereafter.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.

Therefore, the Board finds that  the preponderance of the 
evidence is against a rating in excess of 20 percent prior to 
September 9, 1999 and in excess of 30 percent thereafter for 
the veteran's service-connected left knee disability.  In 
granting the 30 percent rating for the left knee disability 
from September 9, 1999, the Board has accorded the veteran 
the benefit of the doubt.

B.	Rating in Excess of 10 Percent for Degenerative Joint 
Disease of the Left Knee since April 30, 1998

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257 
because the arthritis would be considered an additional 
disability warranting a separate evaluation even if the 
limitation of motion was not compensable.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under DC 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

As noted above, in April 2005, the RO assigned a separate 10 
percent rating for left knee arthritis under DC 5010.  This 
was made effective as of April 30, 1998, the date of the 
receipt of the claim for an increased rating for the left 
knee disorder.

As also noted, degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  See 38 C.F.R. § 4.71(a), DC 5003.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints and two or more minor 
joint groups and there is occasional incapacitating 
exacerbation.  Id. A compensable rating can be assigned where 
there is arthritis and some limitation of motion.  Id.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  See 38 C.F.R. § 4.45.  Here, the record does 
not reflect  the involvement of any groups of minor joints 
due to the veteran's service-connected degenerative joint 
disease of the left knee.  Id. 

The objective medical evidence of record is devoid of any 
reference to x-ray evidence of involvement of two or more 
major joints and two or more minor joint groups with 
occasional incapacitating exacerbation associated with the 
veteran's service-connected left knee disability.  
Osteoarthritis of the left hip is associated with the 
veteran's service-connected left hip disability and not the 
subject of the current claim on appeal.  See 38 C.F.R. 
§ 4.14.

Thus, the preponderance of the medical evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).



C. Extra Schedular Consideration

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, while the record indicates that the veteran 
asserted that he is unable to work due to his left knee 
disability, the record also shows that, in October 2006, his 
claim for a TDIU was denied because of the veteran's failure 
to provide the requested information regarding his self-
employed occupation, e.g., tax records for the year preceding 
the date of total disability and following year(s).  In fact, 
in a May 2005 letter, the RO specifically requested that 
information but the veteran did not respond to the RO's 
request or submit any records regarding his employment 
status.  

In this case, there is no objective evidence of any symptoms 
due to the veteran's service-connected left knee disorder 
that would render impractical the application of the regular 
schedular standards.  The veteran's left knee disorder has 
not required frequent inpatient hospitalization.  Moreover, 
although Dr. G.H., in March 2000, and Dr. R.B. in October 
2003, December 2005, and October 2007, asserted that the 
veteran was unemployable due to his service-connected left 
knee, low back, and left hip conditions, and the veteran has 
repeatedly told examiners he was unable to work due to his 
service-connected knee disability, he also provided 
conflicting information regarding his work status.  In 
February 2000, he testified that he was working full time 
but, in March 2000, he told a VA examiner that he stopped 
working in January 2000 although, in May 2002, he told the VA 
examiner he stopped working in January 2001 while, in 
November 2003, he reported that he closed his business since 
his hip surgery (June 2003) and, in December 2004, the VA 
examiner reported that the veteran stopped working full time 
six months prior to hip surgery (apparently in January 2003).  
But, on May 2, 2006, the veteran told an examiner in a VA 
outpatient clinic that he continued to work as an appliance 
repairman although, in August 2006, he was described as 
retired.  Nevertheless,, the evidence in the record does not 
support the statement that the veteran is unemployable due to 
the left knee disability alone. 

Thus, based on the record, the Board finds that the currently 
assigned 20 percent rating prior to September 9, 1999, and 30 
schedular rating thereafter, and the separate 10 percent 
rating for arthritis, under 38 C.F.R. § 4.71a, DCs 5099-5019, 
5099-5256, 5099-5260, and 5010, adequately address, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected left 
knee disability.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A schedular or extraschedular rating in excess of 20 percent 
for chondromalacia of the left knee, for the period prior to 
September 9, 1999, is denied.

A 30 percent schedular rating for chondromalacia of the left 
knee, for the period from September 9, 1999, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A schedular or extraschedular rating in excess of 30 percent 
for chondromalacia of the left knee, for the period from 
September 9, 1999, is denied.

A schedular or extraschedular rating in excess of 10 percent 
for degenerative joint disease of the left knee, for the 
period from April 30, 1998, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


